Citation Nr: 1640838	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to April 24, 2015, and a rating in excess of 70 percent, since April 24, 2015, for an unspecified anxiety disorder.
 
2.  Entitlement to an effective date earlier than April 24, 2015, for the grant of a total disability rating based on individual unemployability (TDIU), 

3.  Entitlement to an effective date earlier than April 24, 2015 for the award of Dependents' Education Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional offices (RO) located in Huntington, West Virginia.

This case stems from an original service connection claim for an acquired psychiatric disability filed by the Veteran on March 22, 2002.  When the case was initially before the Board in January 2013, the Board reopened the Veteran's claim, but denied it on the merits. 

In February 2013, the Veteran filed an appeal with the Court of Appeals for Veterans Claims. The parties filed a joint motion for remand, and a February 2014 Order of the Court granted the motion by the parties and vacated only that portion of the Board decision that denied the Veteran's claim on the merits and remanded the claim to the Board. 

In a July 2014 BVA decision the Board granted the Veteran's service connection claim for an acquired psychiatric disability.  The Veteran subsequently appealed the effective date and the ratings assigned by the RO with respect to his now service-connected disability. 

The RO, in a July 2015 rating decision, ended up determining that the claim had been on appealed since his March 22, 2002 claim and granted the Veteran's earlier effective date back to his original date of claim of March 22, 2002.   He subsequently filed a substantive appeal only disputing the ratings assigned.  

With respect to his claim for TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Board finds that the issue of entitlement to a TDIU was reasonably raised by the record and considered to be part of the Veteran's increased rating claim.  Although the RO granted the Veteran's request for TDIU, he continues to dispute the effective date assigned.  This matter is again before the Board for further review.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

 1.  From March 22, 2002, the Board finds that the Veteran's unspecified anxiety disorder resulted in occupational and social deficiencies in most areas.

2.  For entire appeal period, the Board finds that the Veteran's unspecified anxiety disorder has not resulted in total occupational and social impairment.

3.  As of March 22, 2002 the Veteran first met the percentage requirements for consideration for a TDIU rating.

4.  As of March 22, 2002, the evidence reflects that the Veteran was unemployable due to his service-connected disabilities. 

5. The Veteran met the criteria for a TDIU and eligibility for DEA as of March 22, 2002.





CONCLUSIONS OF LAW
 
1.  From March 22, 2002, the criteria for a rating of 70 percent rating, but no higher, for an unspecified anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9400 (2015).

2.  Since March 22, 2002, the criteria for a rating in excess of 70 percent for an unspecified anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9400 (2015).

3.  The criteria for an effective date of March 22, 2002, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2015).

4.  Entitlement to an effective date of March 22, 2002, but no earlier, for eligibility to DEA under 38 U.S.C. Chapter 35 is established. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for an unspecified anxiety disorder was granted in a July 2014 BVA decision and effectuated in an August 2014 rating decision.  The RO initially assigned a 50 percent disability rating, effective August 11, 2009.  In a July 2015 rating decision,  the RO granted an earlier effective date for the grant of service connection for an anxiety disorder from March 22, 2002 (his date of claim), and assigned a 50 percent disability rating prior to April 24, 2015, and a rating of 70 percent since April 24, 2015. 

For all periods on appeal, the Veteran's unspecified anxiety disorder has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his unspecified anxiety disorder is warranted throughout the entire appeal period.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period (since March 22, 2002).  The evidence throughout the appeal period includes VA and private treatment records as early as 2003 noting suicidal ideation and records in March 2004 noting thoughts of hurting other people. Highlighting the severity of his psychological disability is an August 2009 psychiatric evaluation which noted the Veteran's ongoing anger problems, he reported that people aggravate him, make him mad and he wants to choke them.  The Veteran once again reported suicidal ideation.  At the Veteran's December 2011 VA examination he reported that he has an anger management problem and that sometimes he feels as though his control over his behavior is limited.  At an April 2014 psychological evaluation the psychologist noted that the Veteran's current problematic symptoms with sleep, appetite, and feeling nervous most of the time prevent him from obtaining and maintaining substantially gainful employment.   Evidence throughout the rating period additionally demonstrates that the Veteran had difficulty adapting to stressful circumstances.    

A review of the extensive evidence reflects that the Veteran's unspecified anxiety disorder has been most consistent with a 70 percent disability rating, not a 50 percent disability rating, throughout the period on appeal.  Although some treatment records appear to reflect milder psychiatric symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that a 70 percent rating is warranted, throughout the period on appeal. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and contact with close relatives.  Thus, while extremely limited he is still able to continue relationships with close relatives.  

Although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for an unspecified anxiety disorder have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how psychological disability impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

Further evidence weighing against a 100 percent disability rating is the April 2015 examiner's determination that the Veteran's unspecified anxiety disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily.  

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected unspecified anxiety disorder, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's unspecified anxiety disorder more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Earlier Effective Date- TDIU

While on appeal, in a February 2016 rating decision, the RO granted an earlier effective date for TDIU back to April 24, 2015.  

The Board will consider whether an earlier effective date is warranted.  
	
VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

As noted above, the Board has granted an increased rating for the Veteran's service-connected unspecified anxiety disorder, to 70 percent since March 22, 2002.  Therefore, the Veteran initially met the schedular requirements for TDIU on March 22, 2002.   At that time he was service connected for an unspecified anxiety disorder (70 percent disabling), and limited motion of the left ring finger as a residual of left fourth digit fracture (non compensable, prior to January 28, 2003, 10 percent after).  The schedular requirements were met as of March 22, 2002.  

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board notes the Veteran was granted TDIU effective April 24, 2015. The record also reflects, however, that he was prevented from substantially gainful employment from at least 2002, the effective date of his service-connected unspecified anxiety disorder. The Board therefore finds that a claim of TDIU for the period from March 22, 2002 until April 24, 2015 is reasonably raised by the record. Essentially, the Board finds that the Veteran's claim for TDIU is considered part of his initial increased rating claim for his unspecified anxiety disorder stemming back to a March 22, 2002 claim.  

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In this case, a DRO assigned an effective date of April 24, 2015, for the award of TDIU benefits, predicated on the severity of the Veteran's service-connected unspecified anxiety disorder (rated at the time as 70 percent disabling).

Significantly, by way of this decision, as shown above, March 22, 2002, is the first date in which the Veteran satisfied the threshold percentage requirements of 38 C.F.R. § 4.16(a). Hence, consideration of evidence of unemployability as far back as the date of the underlying claim for service connection for an unspecified anxiety disorder is warranted.

Most probative in evaluating the Veteran's employability is a September 2015 Vocational Employability Assessment.  After evaluating the Veteran it was noted that the Veteran had stopped work in 2004 and Social Security record supported a disability date of May 16, 2006.  However, the Vocational Expert noted that based on the information contained in the Veteran's VA claims file together with his interview, it was his opinion that it is at least as likely as not that the Veteran's anxiety disability with left bicep muscle injury, and left middle and ring finger injuries prevented him from securing and following substantial gainful employment from at least 2002.  

In an April 2014 Psychological Evaluation, a licensed psychologist noted that the Veteran's symptoms of anxiety and depression have impacted his employability and it is at least as likely as not that they have done so independently of his left arm and hand disabilities since before 2002.  He opined that the Veteran's psychiatric problems would prevent him from obtaining and maintaining substantially gainful employment since before 2002. 

Having considered all evidence of record, the evidence weighs in favor of a finding of unemployability due solely to his service-connected unspecified anxiety disorder as of March 22, 2002. This date corresponds with the Veteran's claim for a higher initial rating for service-connected unspecified anxiety disorder. Significantly, the effective date of an award of compensation cannot precede the effective date of the grant of service connection of his unspecified anxiety disorder.

Accordingly, the Board concludes that the record presents a legal basis for assignment of an effective date of March 22, 2002, for the award of TDIU benefits. 

After considering the voluminous evidence of record, the Board finds that the Veteran was entitled to TDIU from March 22, 2002, the date he initially met the schedular requirements for TDIU.  Prior to March 22, 2002, the Veteran failed to meet the threshold percentage requirements set forth under 38 C.F.R. § 4.16(a).  

Moreover, and in any event, the evidence of record prior to March 22, 2002, does not otherwise indicate that he was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities (prior to March 22, 2002 he was only service-connected for limited motion of the left ring finger at a noncompensable rating).  

The Board notes that there is a period of employment reported on his VA Form 21-8940 which notes he worked in mining from approximately January 2005 to September 2006.  A September 2006 statement from this employer however noted that over the months of employment it became evidence that the Veteran could not perform simple job tasks.  He stated that the Veteran was always extremely nervous and hyper to the point that he was actually a danger to himself as well as his co-workers.  It was noted that after a period of time the Veteran could not be sent to job sites upon requests of their customers for fear that someone would get injured or even worse.  He reported that they had no choice but to lay the Veteran off because there was no longer a position within their business they could place him.  He stated that over several months it was very apparent that the Veteran was not mentally capable of holding a position in their industry or possibly any other.

The Board notes that even if the Veteran had filed a claim earlier than March 22, 2002, which has not been shown, the date entitlement arose (at earliest March 22, 2002) is later.  The later of these dates controls.

In light of the evidence, and to avoid further litigation, the Board will grant an earlier effective date of March 22, 2002 for TDIU.  

III.  Earlier Effective Date- DEA Chapter 15

VA has previously decided the Veteran is eligible for dependents' educational assistance (DEA) benefits effective the date of his entitlement to a TDIU. See November 2015 rating decision.  Pursuant to applicable law and regulation, DEA is derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

In light of the Boards decision granting entitlement to a TDIU effective March 22, 2002, the Veteran is eligible for DEA benefits effective March 22, 2002, and his claim for an earlier effective date is granted. 

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his acquired psychiatric disability in December 2011 and April 2015. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's unspecified anxiety disorder since the most recent VA examination.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for an unspecified anxiety disorder, since March 22, 2002, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 70 percent for an unspecified anxiety disorder is denied.

Entitlement to an earlier effective date of March 22, 2002, for the award of TDIU is granted.

Entitlement to an earlier effective date of March 22, 2002, for eligibility to DEA under 38 U.S.C. Chapter 35 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


